Citation Nr: 0410377	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 18, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from March 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter has been before the Board on two prior occasions.  
Initially, by an October 2002 determination, the Board denied the 
matter on appeal.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 Order, the Court vacated the October 2002 
decision of the Board and remanded the matter for readjudication 
consistent with the Joint Motion for Remand.  The matter again 
came before the Board in November 2003, at which time a remand was 
ordered for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Upon review of the claims 
file, the Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

Review of the claims file reflects that, by a February 2001 rating 
decision, the RO granted service connection for PTSD and assigned 
a schedular evaluation of 100 percent disabling, effective from 
January 18, 1999.  The veteran appealed the assigned effective 
date and, in October 2001, his representative advised the RO that 
the veteran was not alleging clear and unmistakable error in the 
February 2001 rating decision denying his claim.  However, in a 
September 2003 letter to the Board, the veteran's representative 
advanced the argument that an effective date earlier than January 
18, 1999, for service connection for PTSD is warranted on the 
basis that the July 1992 rating decision denying service 
connection for PTSD was clearly and unmistakably erroneous because 
the RO had failed to obtain treatment records from the Vet Center.  

The clear and unmistakable error claim advanced by the veteran's 
representative in the September 2003 letter to the Board is 
inextricably intertwined with the earlier effective date issue 
under appeal.  See Smith v. Gober, 236 F.3d 1370, 1372 (2001); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  That is, a favorable decision on the clear 
and unmistakable error claim could potentially result in an 
earlier effective date for the grant of service connection for 
PTSD, rendering the current appeal moot.  As the RO has not yet 
adjudicated the clear and unmistakable error claim, this issue 
must be remanded for consideration by the agency of original 
jurisdiction, and the earlier effective date claim will be held in 
abeyance pending this adjudication.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).  In this regard, it is noted that the November 2003 
remand from the Board referred the issue of clear and unmistakable 
error in the July 1992 rating decision to the RO for adjudication; 
however, there is no evidence in the claims file to suggest that 
such adjudication has been accomplished.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  Thereafter, the RO should adjudicate the veteran's claim of 
clear and unmistakable error in a July 1992 rating decision that 
denied entitlement to service connection for PTSD.  He and his 
representative should be notified of this decision and of his 
appellate rights.  The veteran and his representative are hereby 
notified that the Board does not have jurisdiction to review an 
issue unless VA receives a timely notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002).

3.  The RO should then readjudicate the claim for an earlier 
effective date for service connection for PTSD.  If the issue on 
appeal remains denied, the appellant and his representative should 
be furnished an appropriate supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply 
with due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



